Citation Nr: 0127145	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  00-22 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved death pension 
benefits in the amount of $3,569.00.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from September 1946 to 
December 1949.  In July 1999, the Los Angeles, California, 
Regional Office (RO) retroactively terminated payment of the 
appellant's Department of Veterans Affairs (VA) improved 
death pension benefits as of July 1, 1998 based upon her 
receipt of Social Security Administration (SSA) benefits.  In 
August 1999, the appellant was informed in writing of the 
overpayment of VA improved death pension benefits in the 
amount of $3,890.00 and her appellate and waiver rights.  In 
September 1999, the appellant requested a waiver of recovery 
of the overpayment in the calculated amount.  She submitted a 
report of her unreimbursed medical expenses to reduce her 
income for the relevant years.  In October 1999, the RO 
reinstated payment of the appellant's improved VA death 
pension benefits between July 1 and December 31, 1998 based 
upon her reported unreimbursed medical expenses.  In November 
1999, the VA's Debt Management Center (DMC) recalculated the 
amount of the overpayment of VA improved death pension 
benefits to the appellant as $3,569.00.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the 
Committee on Waivers and Compromises (Committee) of the RO 
which denied waiver of recovery of an overpayment of VA 
improved death pension benefits in the amount of $3,569.00.  
In July 2001, the appellant was afforded a hearing before the 
undersigned Member of the Board sitting at the RO.  The 
appellant has been represented throughout this appeal by the 
American Red Cross.  

A review of the record conveys that the appellant has not 
contested the amount of the overpayment.  Therefore, the 
issue of the creation of the debt will not be addressed 
below.  


FINDINGS OF FACT

1.  The appellant was overpaid VA improved death pension 
benefits in the amount of $3,569.00 due to her failure to 
promptly and accurately inform the VA of her receipt of SSA 
benefits; VA was not at fault in the creation of the 
overpayment.  

2.  Recovery of the indebtedness would result in severe 
financial hardship to the appellant.  

3.  The appellant is not currently in receipt of VA benefits; 
therefore, recovery of the overpayment would not defeat the 
purpose for which benefits were intended.  

4.  The appellant was awarded benefits to which she was not 
legally entitled; therefore, failure to make restitution 
would result in an unfair gain to the appellant.  

5.  She did not relinquish any valuable right or incur a 
legal obligation in reliance on VA benefits.  


CONCLUSION OF LAW

Recovery of the overpayment of VA improved death pension 
benefits in the amount of $3,569.00 would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 
 5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of waiver of recovery of the 
overpayment of VA improved death pension benefits, the Board 
observes that the VA has secured or attempted to secure all 
relevant documentation to the extent possible.  There remains 
no issue as to the substantial completeness of the 
appellant's claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The 
appellant has been advised by the statement of the case of 
the evidence that would be necessary for her to substantiate 
her claim.  The appellant has been afforded a hearing before 
the undersigned Member of the Board sitting at the RO.  The 
hearing transcript is of record.  Any duty imposed by VCAA, 
including the duty to assist and to provide notification, has 
been met.  

In June 1994, the RO granted the appellant's claim of 
entitlement to payment of VA improved death pension benefits 
upon her reported receipt of no income.  An April 1998 SSA 
award letter states that the appellant was awarded SSA 
widow's benefits effective as of March 1998.  In her June 
1999 Improved Pension Eligibility Verification Report 
(Surviving Spouse with No Children), (VA Form 21-0518), the 
appellant indicated that she was in receipt of monthly SSA 
benefits in the amount of $690.00.  In July 1999, the RO 
retroactively terminated payment of VA improved death pension 
benefits to the appellant as of July 1, 1998 based upon her 
receipt of excessive income.  In August 1999, the RO informed 
the appellant of the overpayment of VA improved death pension 
benefits in the amount of $3,890.00 and her appellate and 
waiver rights.  In September 1999, the appellant requested 
waiver of recovery of the overpayment of VA improved death 
pension benefits in the calculated amount.  She submitted 
information as to her unreimbursed medical expenses.  In 
November 1999, the DMC recalculated the amount of the 
overpayment as $3,569.00 based upon the appellant's 
unreimbursed medical expenses.  In February 2000, the 
Committee denied the appellant's waiver request.   

Recovery of an overpayment of VA improved death pension 
benefits may be waived if recovery of the indebtedness from 
the payee who received the benefit would be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2001); 38 C.F.R. § 1.963(a) (2001).  The equity and good 
conscience standard will be applied when the facts and 
circumstances in an individual case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The equity and good conscience standard 
means arriving at a fair decision between the obligor and the 
Government.  In making this decision, consideration is to be 
given to factors such as: the fault of the debtor; a 
balancing of the fault of the debtor against any fault of the 
VA; whether collection would deprive the debtor of basic 
necessities; whether recovery would nullify the objective for 
which the benefits were intended; whether a failure to make 
restitution would result in unfair gain to the debtor; and 
whether reliance on the benefits would result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a) (2001).  

A December 1997 magnetic resonance imaging study from the 
Harbor-UCLA Diagnostic Imaging Center notes that the veteran 
was diagnosed with severe cervical spondylosis, facet joint 
osteoarthritis, and multilevel foraminal and spinal stenosis.  
In her June 1999 Improved Pension Eligibility Verification 
Report (Surviving Spouse with No Children), (VA Form 21-
0518), the appellant related that she received SSA monthly 
benefits in the amount of $690.00.  She reported $2,000.00 in 
cash or non-interest bearing accounts and $6,000.00 in an 
Individual Retirement Account.  In a contemporaneous Medical 
Expense Report, the appellant reported unreimbursed medical 
expenses of $2,043.50.  

In a July 1999 written statement, the appellant advanced that 
she had telephoned the VA prior to applying for SSA benefits.  
She was told by an unnamed VA employee that her receipt of 
SSA benefits would not affect her receipt of VA improved 
death pension benefits.  The appellant conveyed that she had 
been diagnosed with severe cervical spondylosis and facet 
joint arthritis which left her unable to use her right arm.  

In her September 1999 Financial Status Report (VA Form 
20-5655), the appellant stated that: she received monthly SSA 
benefits of $682.00; had monthly expenses of $2,084.97; and 
had assets consisting of a 1993 Ford Taurus valued at 
$10,000.00.  While she indicated that she made monthly 
mortgage payments of $875.00, the appellant left the box 
provided for the value of real estate owned blank.  She 
requested a waiver of the indicated overpayment due to severe 
hardship.  The appellant clarified that she was unable to 
work due to a degenerative spine disability and hand and arm 
weakness.  

In her September 1999 waiver request, the appellant 
reiterated that recovery of the overpayment would cause her 
severe financial hardship and a VA employee had informed her 
that receipt of SSA benefits would not affect her receipt of 
VA improved death pension benefits.  She stated that her 
living expenses had increased due to her severe disabilities.  
She was attempting to find new ways to pay her monthly 
mortgage payments and to otherwise make ends met.  

A March 2000 written statement from the appellant's attorney, 
indicates that the appellant's house was at risk of 
foreclosure.  In her April 2000 Financial Status Report (VA 
Form 20-5655), the appellant advanced that: she received 
monthly SSA benefits of $682.00; had monthly expenses of 
$1,687.00; had assets consisting of a 1993 Ford Taurus valued 
at $7,500.00; and was in default on a mortgage with an unpaid 
balance of $68,799.00.  In an undated written statement 
received by the RO in May 2000, the appellant related that 
she had been in dire financial straits since the death of her 
father.  She stated that a foreclosure action on her house 
was imminent.  

In her September 2000 Appeal to the Board (VA Form 9), the 
appellant conveyed that she owed a balance of $69,272.21 on 
her mortgage and $3,255.24 in attorney's fees.  She reported 
that her friends provided her with food and money.  A July 
2001 written statement from the appellant's friend was to the 
effect that the appellant experienced extreme financial 
hardships which necessitated monetary assistance from her 
friends.  

At the July 2001 hearing before the undersigned Member of the 
Board, the appellant reiterated that she had spoken to an 
unidentified VA employee prior to applying for VA improved 
death pension benefits who informed her that the receipt of 
SSA benefits would not impact upon her eligibility for 
payment of the VA death pension benefits.  She testified 
that: her income consisted of monthly SSA benefits and the 
proceeds from an occasional sale of posters of her own 
manufacture; her expenses far exceeded her income; she was 
significantly in debt with unpaid attorney's fees in the 
amount of $3,000.00; and her home was threatened by imminent 
foreclosure proceedings.  The appellant stated that: she had 
exhausted her savings to support the veteran in his final 
days; she was unemployable due to her severe physical 
disabilities; and a friend gave her funds to meet some of her 
financial needs.  She clarified that her income was such that 
she had not had to file federal income tax returns for the 
preceding five or six years.  

The Board has reviewed the probative evidence including the 
appellant's testimony and statements on appeal.  Clearly she 
was at fault in the creation of the overpayment of VA 
improved death pension benefits by reason of her failure to 
promptly notify VA of her receipt of Social Security 
benefits.  On the other hand, the Board observes that 
recovery of the overpayment would result in severe financial 
hardship to the appellant and undoubtedly render her 
completely unable to meet her basic needs.  In April 2000, 
the appellant reported monthly expenses which exceeded her 
monthly income by approximately $1,005.50.  The appellant has 
testified that she has not been required to file federal 
income tax returns for several years due to her receipt of 
minimal income.  She clarified that she relied on her friends 
for financial support and that her sole source of income was 
from Social Security benefits.  The appellant has a number of 
significant disabilities including cervical spondylosis, 
facet joint osteoarthritis, and spinal stenosis.  Other 
factors in the equity and good conscience standard do not 
tend to support her claim for waiver; however, the Board is 
convinced that under the circumstances of this case, the 
financial hardship element is of such importance as to 
outweigh those elements which would tend to support recovery.  
Upon application of the aforementioned authorities to the 
instant appeal, the Board concludes that recovery of the 
overpayment from the appellant would be against equity and 
good conscience.  According, a waiver of recovery of the 
overpayment of VA improved death pension benefits to the 
appellant in the amount of $3,569.00 is granted.  


ORDER

Waiver of recovery of the overpayment of VA improved death 
pension benefits in the amount of $3,569.00 is granted.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

